Because of the lengthy and strenuous motion for a rehearing that has been filed and carefully considered by us, the writers deem it necessary to make a few observations tersely touching the gist of the suit before us.
In the first place, regardless of the form of the pleadings, the evidence discloses that this is nothing more than a boundary suit. That is the sum and substance of the contention.
Appellants are contending that there is a strip of vacant land between the Ferguson and the Hooper Surveys. That is to say, that, when the footsteps of the surveyors are traced and established, the east boundary line of the Ferguson Survey does not meet the west boundary line of the Hooper Survey, and that the land in controversy is a narrow strip thus left unsurveyed.
We held, in the original opinion, that the testimony and evidence tending to show that there is no vacancy is more certain and more credible than the testimony and evidence adduced by the appellants tending to show there is a vacancy. We likewise held that on such conflicting testimony and evidence the trial court's judgment should not be disturbed. Our holding is that the evidence is sufficient to support the judgment rendered by the trial court.
We heartily concur in the holdings expressed by Chief Justice McDONALD in the original opinion and in the conclusions reached in overruling the motion for a re-hearing.